The opinion of the court was filed October 27th, 1884.
Per Curiam.
The claim made by the appellant shows that he is in no condition to invoke the aid of a court of equity. He affirms his own turpitude in the very contracts from which he seeks to be relieved. He entered into them after due consideration for the purpose of gain, and with full *370knowledge of the unlawful character of the transactions. He cannot now be relieved from the judgments which he authorized to be entered against him, by showing his own illegal and immoral acts: Holt v. Green, 23 P. F. S. 198; Gill v. Henry, 14 Norris 388; Winton v. Freeman, 6 Out. 366. The court was clearly right in refusing to open the judgments and in discharging the rules.
Decrees affirmed and appeals dismissed at the costs of the appellant in each case.